                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

EMILY N. BOALS, Individally and as Mother
of Rhiley Steinbeck, a minor;                                               PLAINTIFF

v.                           CASE NO. 2:20-CV-00113-BSM

DAVID W. BEDORE, Individually and
as an Employee of Perry Wilson Trucking, LLC;
AND PERRY WILSON TRUCKING, LLC,                                          DEFENDANTS


                                     JUDGMENT

       Consistent with the order entered today, this case is dismissed with prejudice. The

parties will bear their own costs.

       IT IS SO ORDERED this 24th day of May, 2021.



                                                 UNITED STATES DISTRICT JUDGE
